Citation Nr: 0734789	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-29 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for limitation and painful 
motion, right wrist, hand, and fourth and fifth fingers, 
resulting from laceration, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from February 1984 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in his substantive appeal (Form 9) the 
veteran requested a hearing by videoconference before a 
member of the Board.  A videoconference hearing was duly 
scheduled for February 8, 2007; however, the veteran 
contacted VA to inform that he was unable to attend the 
hearing due to his then incarceration, and requested that the 
hearing be re-scheduled.  He reported that his anticipated 
release date was February 20, 2007.  Subsequent prison 
records confirm a release date of February 20, 2007.  The 
Board videoconference hearing was accordingly re-scheduled 
for May 3, 2007; however, the veteran did not appear.  

The Board also notes that in a December 2005 letter the 
veteran requested an increased rating for his service-
connected deviated septum.  That claim has not been 
adjudicated and is, accordingly, referred back to the RO for 
appropriate action.

In October 1990 the veteran was granted service connection 
for residual painful scar from a right wrist laceration with 
a 10 percent evaluation effective July 14, 1989.  In a rating 
decision dated in September 2000 a separate evaluation for 
residuals of limitation and painful motion of the right 
wrist, hand, and fourth and fifth fingers effective July 14, 
1989.  In December 2002 the veteran requested an increased 
rating for his service-connected limitation and painful 
motion residuals.

In January 2003 the veteran was accorded a C&P examination 
for evaluation of his right wrist limitation and painful 
motion residuals, and a rating decision dated in January 2003 
continued the 10 percent rating for residuals of limitation 
and painful motion of the right wrist, hand, and fourth and 
fifth fingers.  The veteran appealed that determination.  
According to the veteran, his disability has worsened since 
the January 2003 examination.  He complains of constant dull 
pain, and of occasional severe pain, and says that his wrist 
and forearm are so weak that he has problems picking up 
anything above 40 pounds.  He adds that his forearm always 
"appears to be in a constant of fatigue."  

VA regulations provide for reexaminations if evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  38 C.F.R. § 3.327.  
In view of the veteran's current contention that his 
wrist/hand/finger disability has worsened since his last 
examination, the Board finds that a new C&P examination is 
warranted.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for the 
appropriate examination(s) with regard to 
his claim for an increased rating for his 
service-connected right wrist/hand/fingers 
disability.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
The  examiner(s) should fully describe any 
and all functional deficits associated 
with the  service-connected right wrist, 
hand, and fingers condition resulting from 
a laceration.  All indicated tests must be 
performed, and all findings reported in 
detail.  

The examiner should note whether there are 
periods of flare-up and if so state their 
severity, frequency, and duration; name 
the precipitating and alleviating factors; 
and estimate to what extent, if any, they 
result in additional limitation of motion 
or functional impairment during the flare-
up.  

The examiner should specifically address 
the functional impairment in the fourth 
and fifth fingers of the right hand and 
the wrist.  In that regard, range of 
motion studies are essential.  Any 
determination should be expressed in terms 
of the degree of additional range of 
motion loss due to pain, weakened 
movement, excess fatigability or 
incoordination.  The examiner must also 
identify whether there are objective signs 
of pain, and whether any such pain could 
significantly limit functional ability 
during flare-ups or when the right wrist/ 
hand/ fingers are used repeatedly over a 
period of time.  This determination should 
be portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  

The examiner should specifically address 
whether there is any forearm impairment 
and any neurological impairment associated 
with the service-connected laceration 
disability and, if so, fully describe the 
extent of impairment .  

2.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



